Exhibit 99.2 Table 1:PG&E Corporation Business Priorities 2010 •Improve reliability •Improve safety and human performance •Deliver on budget, on plan, and on purpose •Drive customer satisfaction •Champion effective regulatory and legislative policies Table 2: Reconciliation of PG&E Corporation’s Earnings from Operations to Consolidated Income Available for Common Shareholders in Accordance with Generally Accepted Accounting Principles (GAAP) First Quarter, 2010 vs. 2009 (in millions, except per share amounts) Three months ended March 31, Earnings Earnings per Common Share (Diluted) PG&E Corporation Earnings from Operations (1) $ Items Impacting Comparability: (2) Statewide ballot initiative (3) ) - ) - Federal healthcare law (4) ) - ) - Accelerated work on gas system (5) - (5 ) - ) PG&E Corporation Earnings on a GAAP basis $ 1. “Earnings from operations” is not calculated in accordance with GAAP and excludes items impacting comparability as described inNote (2) below. 2. Items impacting comparability reconcile earnings from operations with Consolidated Income Available for Common Shareholders as reported in accordance with GAAP. 3. For the three-month period ended March 31, 2010, PG&E Corporation contributed $25 million, after-tax, in support of Proposition 16 - The Taxpayers Right to Vote Act. 4. For the three-month period ended March 31, 2010, PG&E Corporation recognized $20 million, after-tax, for the reduction in the deferred tax asset corresponding to the loss of tax deductibility of Medicare Part D federal subsidies. 5. For the three-month period ended March 31, 2009, PG&E Corporation recognized $5 million, after-tax, for costs to perform accelerated system-wide gas integrity surveys and associated remedial work. Table 3: Reconciliation of Pacific Gas and Electric Company’s Earnings from Operations to Consolidated Income Available for Common Stock in Accordance with GAAP First Quarter, 2010 vs. 2009 (in millions) Three months ended March 31, Earnings Pacific Gas and Electric Company Earnings from Operations (1) $ $ Items Impacting Comparability: (2) Statewide ballot initiative (3) ) - Federal healthcare law (4) ) - Accelerated work on gas system (5) - (5 ) Pacific Gas and Electric Company Earnings on a GAAP basis $ $ 1. “Earnings from operations” is not calculated in accordance with GAAP and excludes items impacting comparability as described in Note (2) below. 2. Items impacting comparability reconcile earnings from operations with Consolidated Income Available for Common Shareholders as reported in accordance with GAAP. 3. For the three-month period ended March 31, 2010, PG&E Corporation contributed $25 million, after-tax, in support of Proposition 16 - The Taxpayers Right to Vote Act. 4. For the three-month period ended March 31, 2010, PG&E Corporation recognized $20 million, after-tax, for the reduction in the deferred tax asset corresponding to the loss of tax deductibility of Medicare Part D federal subsidies. 5. For the three-month period ended March 31, 2009, Pacific Gas and Electric Company recognized $5 million, after-tax, for costs to perform accelerated system-wide gas integrity surveys and associated remedial work. Table 4: Key Drivers of PG&E Corporation Earnings per Common Share from Operations First Quarter, 2010 vs. 2009 ($/Share, Diluted) Q1 2009 EPS from Operations (1) $ Nuclear refueling outage (2) Increase in rate base revenues Market gains in benefit investment trusts Severance costs (2) Miscellaneous items Storm and outage expenses ) Increase in shares outstanding ) Q1 2010 EPS from Operations (1) $ 1. See Table 2 for a reconciliation of EPS from operations to EPS on a GAAP basis. 2. Costs incurred in 2009 with no similar costs in 2010. Table 5: PG&E Corporation Share Statistics First Quarter, 2010 vs. 2009 (shares in millions, except per share amounts) First Quarter First Quarter % Change Common Stock Data Book Value per share – end of period (1) $ $ % Weighted average common shares outstanding, basic % Employee share-based compensation 2 2 - % Weighted average common shares outstanding, diluted % 9.5% Convertible Subordinated Notes (participating securities) 16 17 %) Weighted average common shares outstanding and participating securities, diluted % 1. Common shareholders’ equity per common share outstanding at period end (includes the effect of participating securities). Source:PG&E Corporation’s Condensed Consolidated Financial Statements and the Notes thereto included in PG&E Corporation and Pacific Gas and Electric Company's combined Quarterly Report on Form 10-Q for the quarter ended March 31, 2010. Table 6: Operational Performance Metrics First Quarter Year-to-Date Actual 2010 vs. Targets 2010 Percentage Weight (1) Q1 YTD Actual Q1 YTD Target EOY Target 1. Earnings From Operations (in millions) 50% See note (2) See note (2) 2. Customer Satisfaction & Brand Health Index 15% 3. Reliable Energy Delivery Index 15% 4. Safety Index 10% 5. Employee Engagement Premier Survey 5% See note (3) See note (3) 68.7% 6. Environmental Leadership Index 5% 1. Represents weighting used in calculating PG&E Corporation Short-Term Incentive Plan performance for management employees. 2. Internal target not publicly disclosed but is consistent with publicly disclosed guidance for 2010 EPS from operations of $3.35-$3.50. 3. The Employee Engagement Premier Survey will be administered in December 2010 with results available in February 2011. DEFINITIONS OF 2: 1. Earnings from Operations: Earnings from operations measures PG&E Corporation’s earnings power from ongoing core operations.It allows investors to compare the underlying financial performance of the business from one period to another, exclusive of items that management believes do not reflect the normal course of operations (items impacting comparability).The measurement is not in accordance with GAAP.For a reconciliation of earnings from operations to earnings in accordance with GAAP, see Tables 2 and 3 above. The 2010 target for earnings from operations is not publicly reported but is consistent with PG&E Corporation’s publicly disclosed guidance range provided for 2010 EPS from operations of $3.35-$3.50.For a reconciliation of 2010 EPS guidance on an earnings from operations basis to a GAAP basis, see Table 8. 2. Customer Satisfaction & Brand Health Index: The Customer Satisfaction & Brand Health Index is a combination of a Customer Satisfaction Score, which has a 75 percent weighting and a Brand Favorability Score, which has a 25 percent weighting in the composite.The Customer Satisfaction Score is a measure of overall satisfaction with PG&E’s operational performance in delivering services such as reliability, pricing of services, and customer service experience.The Brand Favorability Score is a measure of the overall favorability towards the PG&E brand, and measures the emotional connection that customers have with the brand and is based on assessing perceptions regarding PG&E’s images, such as trust, heritage, and social responsibility.The Customer Satisfaction & Brand Health Index measures residential, small business, and medium business customer perceptions with weightings of 60 percent for residential customers and 40 percent for business customers.A higher index score indicates better performance in customer satisfaction and brand health. 3. Reliable Energy Delivery Index: The Reliable Energy Delivery Index is a composite of three categories outlined below.Overall, these metrics provide a balanced view on the number and duration of electric system unplanned interruptions and performance improvement in the resurvey of the gas system.A higher index score indicates better performance in reliable energy delivery. 1.System Average Interruption Frequency Index (SAIFI) – 35% weight 2.Customer Average Interruption Duration Index (CAIDI) – 35% weight 3.Gas Leak Survey – 30% weight 4. Safety Index: The Safety Index is a combination of the Occupational Safety & Health Administration (OSHA) Recordable Rate, which has a 75 percent weighting and the Motor Vehicle Incident (MVI) Rate, which has a 25 percent weighting in the composite.The OSHA Recordable Rate measures the number of OSHA Recordable injuries, illnesses, or exposures that (1) satisfy OSHA requirements for recordability, and (2) occur in the current year.In general, an injury must result in medical treatment beyond first aid or result in work restrictions, death, or loss of consciousness to be OSHA Recordable.The rate measures how frequently OSHA Recordable cases occur for every 200,000 hours worked, or for approximately every 100 employees.The MVI Rate measures the number of chargeable motor vehicle incidents per 1 million miles driven.A chargeable incident is one where the Company driver could have prevented an incident, but failed to take reasonable steps to do so.A higher index score indicates better safety performance. 5. Employee Engagement Premier Survey: The Employee Index is derived by averaging the percent favorable responses to 40 survey items.A higher index score indicates better performance in employee engagement. 6. Environmental Leadership Index: The Environmental Leadership Index is a combination of environmental compliance, which has a 50 percent weighting and operational footprint, which has a 50 percent weighting in the composite.The environmental compliance is determined by the Notice of Violation (NOV) Rate which is defined as the rate of NOVs per 100 agency inspections.The operational footprint is measured by reducing energy and water use, and increasing the diversion of solid waste at the Companies’ facilities.A higher index score indicates better performance in environmental leadership. Table 7: Pacific Gas and Electric Company Operating Statistics First Quarter, 2010 vs. 2009 Three Months Ended March 31, Electric Sales (in millions kWh) Residential Commercial Industrial Agricultural BART, public street and highway lighting Sales from Energy Deliveries Total Electric Customers at March 31 Bundled Gas Sales (in millions MCF) Residential 78 81 Commercial 18 20 Total Bundled Gas Sales 96 Transportation Only Total Gas Sales Total Gas Customers at March 31 Sources of Electric Energy (in millions kWh) Utility Generation Nuclear Hydro (net) Fossil Total Utility Generation Purchased Power Qualifying Facilities, including renewable resources Irrigation Districts Renewable Resources, excluding QFs Other Purchased Power Spot Market Purchases/Sales, net ) Total Purchased Power Delivery from DWR Delivery to Direct Access Customers Other (includes energy loss) ) ) Total Electric Energy Delivered Diablo Canyon Performance Overall capacity factor (including refuelings) 98
